*568Order, Supreme Court, Bronx County (Howard R. Silver, J.), entered on or about May 8, 2006, which granted the motion of defendant hospital and defendant Abdallah for summary judgment dismissing the complaint as against them, unanimously affirmed, without costs.
The record establishes that three days after plaintiff s admission to defendant hospital via the emergency room, she was referred to defendant Dr. Piccorelli, an attending vascular surgeon, who treated her and performed an unsuccessful saphenous vein bypass in her left leg, which later had to be amputated above the knee. The hospital is not liable for the acts of the private attending physician. Nor may liability be assigned to defendant doctor Abdallah, a resident at the hospital, who merely assisted and took orders from Piccorelli during the unsuccessful operation (see Walter v Betancourt, 283 AD2d 223, 224 [2001]).
We have considered plaintiffs remaining contentions and find them unavailing. Concur — Saxe, J.P, Marlow, Sullivan, Nardelli and Gonzalez, JJ.